In an action to enjoin the defendant Roberta Nolan from maintaining a trailer on her real property, Robert Stanley, who is not a party, appeals from an order of the Supreme Court, Orange County (Hickman, J.), dated August 29, 1989, which dismissed his motion to reargue a prior motion to vacate a judgment dated October 21, 1986, which resulted in an order of the same court dated January 24, 1989.
*478Ordered that the appeal is dismissed, without costs or disbursements.
It is well settled that no appeal lies from an order denying or dismissing a motion to reargue (see, Fahey v County of Nassau, 111 AD2d 214; Vicat v Jamaica Hosp. 110 AD2d 896; Alessi v County of Nassau, 100 AD2d 561). Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.